Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 6, 2021 and December 2, 2021 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamichi (JP 2016 134022) in view of Izumi (2013/0181897).

With regard to claim 1, Nakamichi discloses a display apparatus (Figure 1, #1) for executing a control in response to an operation instruction of a user against a virtual operation plane space ([0013] “The pointing system 1 shown in FIG. 1 is a system in which an operator 10 performs a pointing operation on a display 20 in a distant position”), the display apparatus comprising:
		a display configured to display an image (Figure 1, #20);
		a photographing circuitry configured to photograph a finger of the user ([0013] “The pointing system 1 shown in FIG. 1 is a system in which an operator 10 performs a pointing operation on a display 20 in a distant position. The pointing system 1 includes a display 20 to which an operator 10 performs a pointing operation, a photographing device 50 which photographs an operator 10”); and
		a controller (Figure 1, #60),
		wherein the controller is configured to:
			set the virtual operation plane space (Figure 1, #30) including at least one virtual operation plane at a predetermined position in a space in which the 
			detect a first point by analysis of photographed image taken by the photographing circuitry, the first point indicating a position of the finger of the user ([0019] “In FIG. 1, an example is shown in which an operator 10 is operating using a hand, but in this case, a hand of an operator 10 is an operation point 14”);
			determine an operation instruction of the user against the virtual operation plane space ([0024] “the pointing system 1 may be configured so that the imaging device 50 detects a gesture operation of the operator 10 indicating a click operation …” wherein the office considers Nakamichi’s gesture operation indicating a click operation as corresponding with the operation instruction); 
			generate operational input information from a position of a second point in the display and the operation instruction of the user, the second point corresponding to a position of the first point in the virtual operation plane space ([0024] “…
the pointing system 1 may be configured so that the imaging device 50 detects … the like at the indicated position 22 by capturing and detecting the movement of the body of the operator at the designated position 22”); and 
			control the display apparatus on a basis of the operational input information ([0024] “An operation result, such as an instruction position 22, a click operation, or the like, is output from the computer device 60 to the display 20. This allows the operator 10 to perform more complex operations on the display 20 in addition to merely pointing to the location”), and 

			store setting information regarding the virtual operation plane space ([0014] “The virtual touch panel 30 is set by performing "calibration" before starting a pointing operation such as a presentation (for example, when the pointing system 1 is first used, or the like), by performing "calibration"’ wherein the office considers Nakamichi’s virtual touch panel setting corresponds with the claimed stored setting information);
			determine an adjusting operation against the virtual operation plane space by the finger of the user ([0018] “Before starting the point operation, a “calibration” process is performed … the operator 10 operates in the same way as when performing a pointing operation such as a presentation”); and
			change at least one of a position, a size, and inclination of the virtual operation plane space in response to the adjusting operation in real time to update the setting information ([0018] “Then, the imaging device 50 photographs the operation of the operator 10 at this time, and the skeleton information of the operator 10 is recorded”).
		The office finds no specific disclosure in Nakamichi wherein the controller is configured to detect a degree of entrance of the finger of the user with respect to the virtual operation plane space, the degree of entrance including a distance between the first point and the virtual operation plane space and determine an operation instruction of the user against the virtual operation plane space on a basis of the degree of entrance.  Izumi discloses the controller is configured to detect a degree of entrance of the finger of the user with respect to the virtual operation plane space, the degree of entrance including a distance between the first point and the virtual operation plane 
		The office finds combining Nakamichi and Izumi would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Nakamichi discloses a display apparatus, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Izumi also discloses a display apparatus, a "comparable" device, which has been improved by detecting a degree of entrance of the finger of the user with respect to the virtual operation plane space, the degree of entrance including a distance between the first point and the virtual operation plane space and determine an operation instruction of the user against the virtual operation plane space on a basis of the degree of entrance.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Izumi's known technique of detecting a degree of entrance of the finger of the user with respect to the virtual operation plane space, the degree of entrance including a distance between the first point and the virtual operation plane space and determine an operation instruction of the user against the virtual operation plane space on a basis of the degree of entrance in the same way in 

With regard to claim 2, the office finds no specific disclosure in Nakamichi wherein the photographing circuitry includes two or more cameras.  Izumi discloses the photographing circuitry includes two or more cameras (Figure 5, #s 511, 512, 513 and 514).
		The office finds combining Nakamichi and Izumi would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Nakamichi discloses a display apparatus, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Izumi also discloses a display apparatus, a "comparable" device, which has been improved by including two or more cameras in the photographing circuitry.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Izumi's known technique of including two or more cameras in the photographing circuitry in the same way in Nakamichi.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each 

With regard to claim 4, the office finds no specific disclosure in Nakamichi wherein during the adjusting operation, the controller is allowed to change the position, the size, and the inclination of the virtual operation plane space at one time in response to an operation of moving two predetermined points of the virtual operation plane space in a desired direction by the finger of the user.  Izumi discloses during the adjusting operation, the controller is allowed to change the position, the size, and the inclination of the virtual operation plane space at one time in response to an operation of moving two predetermined points of the virtual operation plane space in a desired direction by the finger of the user ([0094] “… the operating surfaces may be set based on the physical size information such as the height and the arm length of the operator 102 or the height and the shoulder width of the operator 102, whereas the operator 102 assumes that the preliminarily set operation determining surface 105 virtually exists, and can perform a gesture by protruding the hand 115 to the operation area 901 located ahead with reference to the operation determining surface 105 in trying to execute various operations”).  
		The office finds combining Nakamichi and Izumi would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Nakamichi discloses a display apparatus, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Izumi also discloses a display 

With regard to claim 8, Nakamichi discloses control states of the controller includes a normal mode and an adjustment mode ([0014] “The virtual touch panel 30 is set by performing "calibration" before starting a pointing operation such as a presentation (for example, when the pointing system 1 is first used, or the like), by performing "calibration"’ wherein the office considers Nakamichi’s virtual touch panel setting corresponds with the claimed stored setting information), wherein at a time of the .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakamichi and Izumi in view of Poules (2013/0342572).

With regard to claim 3, the office finds no specific disclosure in the combination of Nakamichi and Izumi wherein during the adjusting operation, the controller is 
		The office finds combining Nakamichi, Izumi and Poulos would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Nakamichi and Izumi discloses a display apparatus, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Poulos also discloses a display apparatus, a "comparable" device, which has been improved by configuring the controller to cause the display to display image information during the adjusting operation, the image information containing a virtual operation plane frame image for transmitting a state of the adjusting operation in the virtual operation plane space to the user.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Poulos's known technique of configuring the controller to cause the display to display image information during the adjusting operation, the image information containing a virtual operation plane frame image for transmitting a state of the adjusting .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakamichi and Izumi in view of Rakshit (2019/0369736).

With regard to claim 5, the office finds no specific disclosure in the combination of Nakamichi and Izumi wherein the display apparatus has an individual recognizing function, wherein in a case where the controller cannot recognize the user as an individual on a basis of a result of individual recognition of the user, the controller is configured to set the virtual operation plane space using default setting information, and wherein in a case where the controller can recognize the user as an individual on a basis of the result of individual recognition of the user, the controller is configured to set the virtual operation plane space using setting information stored so as to be associated with the individual.  Rakshit discloses in a case where the controller cannot recognize the user as an individual on a basis of a result of individual recognition of the user, the controller is configured to set the virtual operation plane space using default setting information ([0037] “… if a user is not recognized as being authorized to access a particular device, that user can be provided with “guest access,” which may allow limited access to one or more applications, including emergency related applications, using default parameters if a user is not recognized as being authorized to access a particular 
		The office finds combining Nakamichi, Izumi and Rakshit would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Nakamichi and Izumi discloses a display apparatus, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Rakshit also discloses a display apparatus, a "comparable" device, which has been improved by in a case where the controller cannot recognize the user as an individual on a basis of a result of individual recognition of the user, the controller being configured to set the virtual operation plane space using default setting information, and wherein in a case where the controller can recognize the user as an individual on a basis of the result of individual recognition of the user, the controller being configured to set the virtual operation plane space using setting information stored so as to be associated with the individual.  The office further finds that because the present invention claims a base device as described above, which is improved by using the 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 recites allowable subject matter because, although Nakamichi discloses during the adjusting operation, the controller is allowed to change at least one of the position, the size, and the inclination of the virtual operation plane space ([0018] “Before starting the point operation, a “calibration” process is performed … the operator 10 operates in the same way as when performing a pointing operation such as a presentation”), none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the changing of at least one of the position, the size  and the inclination of the virtual operation plane space is in response to a holding operation of moving a predetermined point in the virtual operation plane space while holding or surrounding the predetermined point with two fingers of the user.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 7 recites allowable subject matter because, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the adjusting operation includes a position adjusting operation, a size adjusting operation, and an inclination adjusting operation, a point for adjusting the position of the virtual operation plane space being moved in a desired 

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 recites allowable subject matter because, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the controller is configured to: determine a reset operation in which fingers of the user points to positions of two points in the space; and in a case where the reset operation is detected, reset a rectangle virtual operation plane whose diagonal positions are the positions of the two points as the virtual operation plane space to update the setting information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.